MEMORANDUM **
Horacio Aviles-Delgado appeals from his sentence imposed following his guilty plea conviction for unlawful reentry of deported alien, in violation of 8 U.S.C. § 1326(a).
Aviles-Delgado contends that the district court violated his constitutional rights in enhancing his sentence under 8 U.S.C. § 1326(b) and § 2L1.2(b)(1)(C) of the advisory Sentencing Guidelines based on prior criminal convictions that were neither proved beyond a reasonable doubt to a jury nor admitted as part of the guilty plea and that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is no longer good law. This contention is foreclosed by United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.